IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41409
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TOMAS MALDONADO, SR.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-234-1
                       --------------------
                         December 14, 2001
Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Tomas Maldonado, Sr.,

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).   Maldonado has filed a

pro se response to counsel’s Anders brief, asserting that he was

denied effective assistance of counsel because his sentencing

counsel failed to file an objection to the presentence report’s

recommendation of a consecutive sentence and failed to cite

U.S.S.G. § 5G1.3 in arguing for a concurrent sentence.   The

record has not been adequately developed for us to consider in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41409
                                  -2-

this direct appeal the ineffective assistance claims raised by

Maldonado and his counsel.     See United States v. Higdon, 832 F.2d
312, 314 (5th Cir. 1987).

     Our independent review of the record, counsel’s brief, and

Maldonado’s response shows that there are no nonfrivolous issues

for appeal.   Consequently, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, the APPEAL IS DISMISSED, and Maldonado’s motion to

substitute counsel is DENIED AS MOOT.       See 5th Cir. R. 42.2.